Exhibit 10.2

 

 

General Electric Capital Corporation

201 Merritt 7, 3rd Floor

Norwalk, CT 06851

 

 

January 7, 2006

 

The Rowe Companies

1650 Tyson Blvd., Suite 710

McLean, VA 22102

Attn: Garry W. Angle

 

Re: Tranche B Loan

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement, dated as of the January 6, 2006 (the “Credit
Agreement”), among The Rowe Companies, a Nevada corporation (“Rowe Companies”),
Rowe Furniture, Inc., a Virginia corporation (“Rowe Furniture”) and Storehouse,
Inc., a Georgia corporation (“Storehouse” and, together with Rowe Companies and
Rowe Furniture collectively, the “Borrowers”); the other Credit Parties
signatory thereto; General Electric Capital Corporation (in its individual
capacity, “GE Capital”) for itself, as Lender, and as Agent for Lenders and the
other Lenders signatory thereto from time to time. Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the Credit
Agreement.

 

GE Capital reserves the right at any time (whether before or after the execution
and delivery of the Credit Agreement and the closing thereunder), after
consultation with you but without the requirement of your approval, to change
all or any of the amount, terms, structure, tenor, or pricing of the Tranche B
Loan evidenced by the Credit Agreement (including, without limitation,
increasing prepayment premiums, amending the voting provisions, adding a LIBOR
floor, modifying the security package or any combination of the foregoing) if GE
Capital determines that such changes are advisable in order to ensure a
successful syndication of the Tranche B Loan (as determined by GE Capital in its
sole discretion). The rights of GE Capital under this letter will survive
execution of the Credit Agreement and any borrowings thereunder and will
continue in effect until such syndication efforts shall be completed (as
determined by GE Capital in its sole discretion); provided, that such changes
shall not occur without the prior written consent of Borrowers if such changes
would have any of the following effects (i) the principal amount of the Tranche
B Loan is increased to an amount greater than $12,000,000 or (ii) the interest
rate with respect to the Tranche B Loan is increased by more than three
(3) percentage points. You agree that you will execute any amendment to the
Credit Agreement and the other Loan Documents deemed advisable by GE Capital to
effect such changes and that any failure to do so shall be an Event of Default.
You agree that



--------------------------------------------------------------------------------

neither GE Capital nor any of its affiliates shall have any liability to the
Borrowers, their respective affiliates or any other person or entity arising
from any such modifications to the Credit Agreement. It is expressly understood
and agreed that GE Capital’s willingness to close under the financing under the
Credit Agreement is subject to Borrowers’ agreements set forth herein, and,
notwithstanding any provision in the Credit Agreement to the contrary, this
letter shall survive the execution and delivery of the Credit Agreement and the
closing of the financing thereunder and shall remain in full force and effect
until the completion of such syndication of the Tranche B Loan.

 

This letter may be executed in counterparts which, when taken together, shall
constitute an original. This letter shall be governed by and construed in
accordance with the laws of the State of New York.

 

Please confirm each Borrower’s acceptance of and agreement to the terms and
conditions of this letter by signing one or more counterparts of this letter in
the appropriate space indicated below and returning this letter to GE Capital.

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Sincerely,

GENERAL ELECTRIC CAPITAL

CORPORATION

By:  /s/ Charles Chiodo                                    

Name:  Charles Chiodo                                    

Title:  Duly Authorized Signatory



--------------------------------------------------------------------------------

AGREED AND ACCEPTED

as of the date first written above:

 

 

THE ROWE COMPANIES

 

By:  /s/ Garry W. Angle                                     

Its:  Vice President - Treasury Management   

 

 

ROWE FURNITURE, INC.

 

By:  /s/ Garry W. Angle                                     

Its:  Assistant Secretary                                     

 

 

STOREHOUSE, INC.

 

By:  /s/ Garry W. Angle                                     

Its:  Assistant Secretary                                     